Case 5:19-cv-02017-DMG-SP Document 13 Filed.11/11/19. Page 1of2 Page ID #:61

POS-010

 

Babak Hashem Esq SBN 263494

ji Law Offices of Babak Hashemi Esq
20062 SW Birch St £206
Newport Beach. CA $2600

TELEPHONE NO. 940. 464-8579 FAS NO. {Qptanaly: 949-259-4584
{MAIL ADDRESS (Opanad: ,
ATTORNEY FOR (ama): Plaintiff James Rutherford an individual
SUPERIOR COURT OF CALIFORNIA, COUNTY Or Riverside
STREET ADDRESS. 3.470 | Ith Street
MAWING ADDRESS —<sne
CIV AND ZPCOUE Riverside CA 9250)
BRANCH NAME. [Fasten Division

 

ATIORNEY OR PARTY WITHOUT ATTORNEY (Name. Stale Bay fuiember, ang d sdaress): : FOR COURT USE ONLY

 

PLAINTIFE/PETITIONER, James Rutherford . an individual _ | CASE NUMBER:
MY d 4 S19 ev 02047
DEFENDANTRESPONDENT: fened rerorviiie omens Limite Partnership. a California

 

‘| Ret. 80. of File No:

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separate proof, of service is required for each party. served }

i. Atthe time of service was at least 18 years of age and not a party io this action.
2. | $erved copies of:

a summons

b. campiaint

6 [7] Allemative Dispute Resolution (ADR) package .

d. ["") Civil Case Cover Sheet (served i in complex cases only)

1 TZ) ter apn coer la see Preset ADE Pram, Sting Orie

3. a. Party served (specify name of party as shown on documents served): .

BLM Victorville a California Limited Partnership, a California limited partnership - |

bi ¥ | [v¥] Person (other.than the party j in item 3a) served of » behalf ofan entity. or as an n authorized agent (and nota person
under item 56 on whom substituted service was made) (specity name. and relellonship fe the panty named in tom 3a):

Leonard H 1, undin- Agent for Service

4 Address where the parly was served:
16400 Pacific Coast Hwy Ste 207 Huntington E Beach CA 92649 :

5. i ¢erved the party (check proper box}

a. [_] by personal service, | personally delivered the documents | listed | in itera 2 to the party OF person n author ized to

receive service of process for the. party (on (date): PT 42) at (time). .

b. by substituted service, ‘On (date): 10/29/2019 “3 at {line}: 41: $8 AM “Ttet the documents | listed in item 2 witn or

in the presence of (name and title or relationship fo person indicated j in item a
Amanda Steinbeck- « person on charge authotized ip aceent ,

(4) (V (I (business) a person at least 18 years of age apparently in charge at ‘the office or usual place of business

of the person to be served, i informed him or her of the general nature of the Papers,

{2} [7] (home) a competent member of the household {at least 18 years of age) at the dwell ting house or usual

place of abode of the. party. informed him or her af the general nature of the papers.

(3) (] (physical address utknown) a person at least 18, years. of age apparently in charge at the usual mailing
eacress of the person to be served, other than @ United States Postal 4 Service post office box, l informed

him or her of the general nature of the papers.

{4} | thereafter mailed (by first-class, postage prepaid) copies of the documents to fhe person to be served

at the place where Or copies we: “ hen Civ, ts § 415.20). | mailed the documents on

 

{date}: }6-30 $9 from felty): PQ\ vy (CJ @ declaration of mailing is attached.

(8) UT attach a decaraton of sligente 3 ay actions taken f first to attempt personal service.

Page 1 of 2

hoses Concealers PROOF OF SERVICE OF SUMMONS =e tS Prveeue ¢ 4171

POS.0%0 [Rew. gunuary 4, P0071
Case 5:19-cv-02017-DMG-SP Document 13 Filed 11/11/19 ‘Page 2 of 2 Page ID #:62

 

CASE MJMGER:
3:19 ev §2017

PLAINTIFF/PETITIONER: James Rutherford . an individual

—
DEFENDANT (RESPONDENT: tuned fan ile a California Limited Partership, a California

 

 

 

 

c. [_] by mail and acknowledgment of receipt of service. i mailed the documents listed j in tte 2 to the party to the
ackiress shown in item 4, by first-class mail, postage prepaid,

it) on (date): re from (city):

3) [£7] with wo copies of the Notice and Acknowledgment of Receipt and a postageé-paid return envelope addressed
tame. (Attach completed Notice and Acknowledgement of Receipt.) (Cade Civ. Proc., § 415.30)

(4) [£7] to an address outside California with return receipt requested. (Code Civ, Pros., § $15.40.)

3 [77] by other means (specify means of service and authorizing 0 code section):

Cc] Additional page describing service is attached.

8. The “Notice to the Person Served" (on the eumimons) was completed as fo! lows:
a. (2) as an individuai defendant.

o. [7] as the person sued under the fi otitious name of (specify):
« [J] as occupant,
a On behalf of (specify): BLM Victorville aCal hfornia Limited Partiership. a California limited parinershin
under the following Code of Chil Procedure section: Pa
[J 416.10 (corporation) . Co 445. 95 (ousiness organization, forrn unknown)
EF") 416.20 (defunct comporation) [2] 418.60 (mine —-
C7} 416.30 joint stock company/association) Cc 446. 70 (ward OF conservatee)
[4 416.40 (association or partnership} i ee | 416.90 (authorized person)
cI 416.50 (public entity) C2) 415.46 (occupant) |
so i. other. - en

7. Person who served papers
a. Name: Adriana M Achucarro
Address: 2390 E Oranzewood Ave #530, Anaheim, cA 92806 o
Taiephone number 949-305-9108 :
The fee for service was: $ 59,00
Lam: Oo .
{1}
a)
(3)

eao g

not a registered California process Server.

exempt from registration under Business and Professions Cotte section 22350). .
@ registered California process server. :
() [2] owner £7] employee fv] 21 incopendent contractor.

ii} Ragistrati on No.: BB9R

GH) Counly: Orange

8, I declare under penalty of perjury under the laws of the State of canes that the foregoing is true and coriect. .

 

 

of a
9. ["] tam a California sheriff or marshal and Lnortity that the oereacing i ist u and correct,
Date: 10/31/2019 a j al
Adriana M Achucarro Lo Li! 1d

   

 

 

(NAME OF PEREON WHC SERVED PAPERS MHERIFE OR MARSHAL) are TSGRATORE —_

 

Page 2 of 2

POS-O1O {Rev. January 1, 2007} PROOF.OF SERVICE OF SUMMONS
